           Case 4:20-cv-03386-HSG Document 58 Filed 04/22/21 Page 1 of 6




 1 OUTTEN & GOLDEN LLP                               MCGUIREWOODS LLP
     Moira Heiges-Goepfert (Cal. Bar No. 326861)     Jamie D. Wells (SBN 290827)
 2 One California Street, 12th Floor                 Two Embarcadero Center, Suite 1300
     San Francisco, CA 94111                         San Francisco, CA 94111-3821
 3 New York, NY 10017                                Telephone: 415.844.9944
 4 Telephone: (212) 245-1000                         Facsimile: 415.844.9922
   Facsimile: (415) 638-8810
 5 mhg@outtengolden.com                              K. Issac deVyver (pro hac vice)
                                                     Karla Johnson (pro hac vice)
 6 LAWYERS FOR CIVIL RIGHTS                          Tower Two-Sixty
     Oren Nimni (pro hac vice)                       260 Forbes Avenue, Suite 1800
 7 61 Batterymarch Street, 5th Floor                 Pittsburgh, PA 15222
 8 Boston, MA 02110                                  Telephone: 412.667.6000
   Telephone: (617) 482-1145                         Facsimile: 412.667.6050
 9 Facsimile: (617) 482-4392
   onimni@lawyersforcivilrights.org                  Attorneys for Defendants
10                                                   Social Finance, Inc. d/b/a SoFi and
                                                     SoFi Lending Corp. d/b/a SoFi
11 Attorneys for Plaintiffs and the Proposed Class
     (Additional Counsel Listed on Signature Page)
12
13
14                                UNITED STATES DISTRICT COURT
15                               NORTHERN DISTRICT OF CALIFORNIA
16
17 RUBEN JUAREZ and CONSTANTIN CALIN                 CASE NO: 4:20-cv-03386-HSG
   SEGARCEANU, individually and on behalf of
18 all others similarly situated,                    JOINT STIPULATION AND ORDER TO
                                                     SET DEADLINE IN RESPONSE TO
19                                                   PLAINTIFFS’ SECOND AMENDED
                   Plaintiffs,                       COMPLAINT
20
     vs.
21                                                   Complaint Filed: May 19, 2020
   SOCIAL FINANCE, INC. d/b/a SOFI, and              First Amended Complaint Filed: July 30, 2020
22 SOFI LENDING CORP. d/b/a SOFI,
                                                     District Judge Haywood S. Gilliam
23
                   Defendants.
24
25
26
27
28
           JOINT STIPULATION AND ORDER TO SET DEADLINE IN RESPONSE TO PLAINTIFFS’ SECOND
                                       AMENDED COMPLAINT
        Case 4:20-cv-03386-HSG Document 58 Filed 04/22/21 Page 2 of 6




 1         Pursuant to Civil Local Rules 6-1(b) and 6-2, Plaintiffs Ruben Juarez and Calin Constantin

 2 Segarceanu (“Plaintiffs”), through counsel, along with counsel for Defendants Social Finance, Inc.
 3 d/b/a SoFi and SoFi Lending Corp. d/b/a SoFi (collectively, “SoFi”), respectfully submit the
 4 following Joint Stipulation and Proposed Order to Set Deadline in Response to Plaintiffs’ Second
 5 Amended Complaint.
 6                                            RECITALS

 7         WHEREAS, on May 19, 2020, Plaintiff Juarez filed a putative class action Complaint

 8 against SoFi in the above-captioned matter (D.E. 1);
 9         WHEREAS, on June 5, 2020, Plaintiff Juarez and SoFi filed a Joint Stipulation to Extend

10 Time to Respond to Initial Complaint, extending the time for SoFi to respond to the Complaint
11 (D.E. 14);
12         WHEREAS, on July 7, 2020, Plaintiff Juarez and SoFi filed a Joint Stipulation to Set a

13 Briefing Schedule in Response to Plaintiff’s Complaint, which the Court granted on July 7, 2020
14 (D.E. 26);
15         WHEREAS, on July 10, 2020, Plaintiff Juarez and Sofi filed a Joint Stipulation to Set a

16 Briefing Schedule in Response to Defendants’ Motion to Stay, which the Court granted on July
17 14, 2020 (D.E. 31);
18         WHEREAS, on July 30, 2020, Plaintiff Juarez and Sofi filed a Joint Stipulation to Set a

19 Briefing Schedule Regarding Plaintiffs’ First Amended Complaint and to Continue the CMC,
20 which the Court granted on July 31, 2020 (D.E. 34);
21         WHEREAS, on July 30, 2020, Plaintiffs filed the First Amended Complaint (D.E. 33);

22         WHEREAS, on October 8, 2020, the Parties filed a Joint Stipulation seeking to stay

23 discovery and to postpone the Case Management Conference until a ruling on SoFi’s Motion to
24 Compel Arbitration, or in the alternative Dismiss, or in the Alternative Strike Portions of
25 Plaintiffs’ First Amended Complaint (“Dispositive Motion”), which the Court granted on October
26 8, 2020 (D.E. 45);
27         WHEREAS, on October 23, 2020, the Court continued the hearing on SoFi’s Dispositive

28 Motion to November 12, 2020 (D.E. 46);           2
         JOINT STIPULATION AND ORDER TO SET DEADLINE IN RESPONSE TO PLAINTIFFS’ SECOND
                                     AMENDED COMPLAINT
        Case 4:20-cv-03386-HSG Document 58 Filed 04/22/21 Page 3 of 6




 1          WHEREAS, on November 5, 2020, the Parties filed a Joint Stipulation seeking to continue

 2 the hearing on SoFi’s Dispositive until December 3, 2020, which the Court granted on November
 3 6, 2020 (D.E. 48);
 4          WHEREAS, on April 12, 2021, the Court issued an Order (1) denying SoFi’s Motion to

 5 Compel Arbitration and granting in part and denying in part SoFi’s Motion to Dismiss, (2)
 6 providing Plaintiffs an opportunity to amend to address the deficiencies as to the Unruh Civil
 7 Right Act claim within 21 days of the Order, and (3) setting the Case Management Conference on
 8 May 4, 2021 (D.E. 56);
 9          WHEREAS, the Parties have met and conferred, and Plaintiffs intend to file a Second

10 Amended Complaint by May 3, 2021;
11          WHEREAS, the Parties have agreed that SoFi shall file an Answer or otherwise respond to

12 Plaintiffs’ Second Amended Complaint within 30 days of filing, or by June 2, 2021, negating any
13 need to file an Answer to Plaintiffs’ First Amended Complaint;
14          WHEREAS, in the event that Plaintiffs do not amend, SoFi’s Answer to the First Amended

15 Complaint shall be due on or before May 17, 2021;
16          WHEREAS, the Parties state that this request is not the result of dilatory conduct;

17          WHEREAS, this stipulation will not alter the date or any event or deadline already fixed

18 by Court order;
19          WHEREAS, the Parties affirm that no party will be prejudiced by this stipulation, nor will

20 the requested extension unduly delay the case;
21                                           STIPULATION

22          THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiffs

23 and SoFi through their respective undersigned counsel that:
24          1. SoFi shall Answer or otherwise respond to Plaintiffs’ Second Amended Complaint

25             within 30 days of filing, or by June 2, 2021, negating the need to file an Answer to

26             Plaintiffs’ currently pending First Amended Complaint.

27          2. In the event that Plaintiffs do not amend, SoFi’s Answer to the First Amended

28             Complaint shall be due on or before May
                                                   3 17, 2021.
         JOINT STIPULATION AND ORDER TO SET DEADLINE IN RESPONSE TO PLAINTIFFS’ SECOND
                                     AMENDED COMPLAINT
      Case 4:20-cv-03386-HSG Document 58 Filed 04/22/21 Page 4 of 6




 1        3. The requested relief will not affect any other deadlines set by the Court in this case.

 2        4. This stipulation is without prejudice to the rights, claims, arguments, and defenses of

 3           all Parties; and

 4        5. All other signatories listed, and on whose behalf the filing is submitted, concur with the

 5           content in this Stipulation and have authorized the filing.

 6
 7 IT IS SO STIPULATED.
 8
 9 DATED: April 21, 2021                     MCGUIREWOODS LLP

10
11                                           By: /s/ K. Issac deVyver
                                                 K. Issac deVyver (pro hac vice)
12
                                                 Karla Johnson (pro hac vice)
13                                               Tower Two-Sixty
                                                 260 Forbes Avenue
14                                               Suite 1800
                                                 Pittsburgh, PA 15222
15                                               Telephone: 412.667.6000
                                                 Facsimile: 412.667.6050
16
17                                                Jamie D. Wells (SBN 290827)
                                                  Two Embarcadero Center
18                                                Suite 1300
                                                  San Francisco, CA 94111-3821
19                                                Telephone: 415.844.9944
                                                  Facsimile: 415.844.9922
20
21                                                Attorneys for Defendants
                                                  Social Finance, Inc. d/b/a SoFi and
22                                                SoFi Lending Corp. d/b/a SoFi

23
24 DATED: April 21, 2021                        OUTTEN & GOLDEN LLP
25
26
                                                By:       /s/ Ossai Miazad (with permission)    _
27
28                                                    4
       JOINT STIPULATION AND ORDER TO SET DEADLINE IN RESPONSE TO PLAINTIFFS’ SECOND
                                   AMENDED COMPLAINT
     Case 4:20-cv-03386-HSG Document 58 Filed 04/22/21 Page 5 of 6




1                                          Ossai Miazad (pro hac vice)
                                           685 Third Avenue, 25th Floor
2                                          New York, NY 10017
                                           Telephone:     (212) 245-1000
3                                          Facsimile: (646) 509-2060
                                           mlitrownik@outtengolden.com
4                                          om@outtengolden.com

5                                          Moira Heiges-Goepfert (Cal. Bar No. 326861)
                                           OUTTEN & GOLDEN LLP
6                                          One California Street, 12th Floor
                                           San Francisco, CA 94111
7                                          New York, NY 10017
                                           Telephone: (212) 245-1000
8                                          Facsimile:    (415) 638-8810
                                           mhg@outtengolden.com
9
                                           Mikael Rojas (Cal. Bar No. 309626)
10                                         OUTTEN & GOLDEN LLP
                                           601 Massachusetts Avenue NW, Suite 200W
11                                         Washington, D.C. 20001
                                           Telephone: (202) 847-4400
12                                         Facsimile (646) 509-2008
                                           mrojas@outtengolden.com
13
                                           Oren Nimni (pro hac vice)
14                                         LAWYERS FOR CIVIL RIGHTS
                                           61 Batterymarch Street, 5th Floor
15                                         Boston, MA 02110
16                                         Telephone: (617) 482-1145
                                           Facsimile: (617) 482-4392
17                                         onimni@lawyersforcivilrights.org

18                                         Attorneys for Plaintiffs and the Proposed Class
19
20
21
22
23
24
25
26
27
28                                        5
     JOINT STIPULATION AND ORDER TO SET DEADLINE IN RESPONSE TO PLAINTIFFS’ SECOND
                                 AMENDED COMPLAINT
     Case 4:20-cv-03386-HSG Document 58 Filed 04/22/21 Page 6 of 6




1                                       ORDER

2
3 PURSUANT TO STIPULATION, IT IS SO ORDERED,
4
5 DATED: 4/22/2021
6
7                                              _____________________________________

8                                              Haywood S. Gilliam, Jr.
                                               United States District Court Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                         6
      JOINT STIPULATION AND ORDER TO SET DEADLINE IN RESPONSE TO PLAINTIFFS’ SECOND
                                  AMENDED COMPLAINT
